         Case 1:19-cr-00789-PGG Document 472 Filed 07/29/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

                            Plaintiff,
                                                                      ORDER
              - v. -
                                                                 19 Cr. 789 (PGG)
 TONJA LEWIS,
      a/k/a “J1,”

                            Defendant.



PAUL G. GARDEPHE, U.S.D.J.:

               Defendant Tonja Lewis is scheduled to enter a guilty plea before a Magistrate

Judge on July 29, 2021, and has requested that her guilty plea be taken over video conference or

by telephone conference. (See July 28, 2021 Def. Ltr. (Dkt. No. 471))

               Pursuant to the Coronavirus Aid, Relief, and Economic Security Act (“CARES

Act”), Section 15002(b)(2)(A), “the district judge in a particular case” must “find[] for specific

reasons that the plea or sentencing in that case cannot be further delayed without serious harm to

the interests of justice,” in order to permit either procedure to be “conducted by video

teleconference, or by telephone conference if video teleconferencing is not reasonably

available.” Pub. L. 116-136, Div. B, Title V, § 15002(b)(2)(A).

               On June 15, 2021, the Chief Judge of this District entered a Standing Order

authorizing the use of videoconferencing, or teleconferencing where videoconferencing is not

reasonably available, for various criminal proceedings, including plea hearings. See In re

Coronavirus/COVID-19 Pandemic, M10-468 Fifth Am. Standing Order (20 Misc. 176, Dkt. No.

6).

               Here, because the Defendant, after consultation with counsel, has consented to

proceeding remotely, and for the reasons set forth in the Defendant’s July 28, 2021 application
         Case 1:19-cr-00789-PGG Document 472 Filed 07/29/21 Page 2 of 2




(see Dkt. No. 471), the Court finds that the Defendant’s plea cannot be further delayed without

“serious harm to the interests of justice.” The Defendant’s plea may be conducted by video

teleconference, or by telephone conference if video teleconferencing is not reasonably available.


Dated: New York, New York
       July 29, 2021
